Filed 11/9/21 Abarca v. Superior Court CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

JESUS ABARCA,                                                   B308902

         Petitioner,                                            (Los Angeles County
                                                                Super. Ct. Nos. ZM060383, MA079872)
         v.

SUPERIOR COURT OF
CALIFORNIA, COUNTY OF
LOS ANGELES,

         Respondent;

PEOPLE OF THE STATE OF
CALIFORNIA,

         Real Party in Interest.

    ORIGINAL PROCEEDINGS in mandate. Laura Streimer,
Commissioner. Dismissed.

     Ricardo D. Garcia, Public Defender of Los Angeles County,
Albert J. Menaster, Michael Salmaggi, and Lara Kislinger,
Deputy Public Defenders for Defendant and Petitioner.

         Clyde & Co US and Douglas J. Collodel for Respondent.
         No appearance for Real Party in Interest.
                     ________________________
       On November 18, 2020, petitioner Jesus Abarca filed a
petition for writ of mandate presenting one issue: “Does a
defendant in a competency proceeding have a right to be
personally present?” Petitioner alleged he was deprived of his
right to be present at competency proceedings in his criminal
special circumstances case when he was able to participate, if at
all, only by video from the Los Angeles County Jail. Petitioner
further alleged that in refusing to permit him to appear in person
at the mental health courthouse, neither the Los Angeles
Sheriff’s Department nor Respondent Los Angeles Superior Court
claimed he could not be safely transported and accommodated in
person at his court proceedings. Petitioner asks the court to issue
a writ of mandate directing the superior court to order petitioner
transported to court for all future court dates during his
competency proceedings, unless counsel advises that his
appearance can be waived. Having been advised by respondent
court that petitioner has now been and is being transported to
court for his court hearings, we discharge the order to show cause
and dismiss the petition as moot.

      FACTUAL AND PROCEDURAL BACKGROUND
      Petitioner is charged with two counts of special
circumstance murder. On October 15, 2020, he was present with
counsel in the Antelope Valley Courthouse when the court
declared a doubt as to his mental competence to stand trial,
pursuant to Penal Code section 1368.1 The court suspended
criminal proceedings, and ordered competency proceedings to
commence at the Mental Health Courthouse in Hollywood.

1       Further undesignated statutory references are to the Penal
Code.




                                 2
      On October 29, 2020, the case was called in the Mental
Health Courthouse. Petitioner was not physically present; he
participated by video from the jail. Through counsel petitioner
objected to proceeding by way of video. During the hearing,
neither the court reporter nor counsel for petitioner could hear
petitioner’s voice, although the court determined that petitioner
could hear the proceedings in the courtroom. Petitioner’s counsel
also advised the court that he could not see petitioner
consistently on the screen and counsel had only been able to
consult with petitioner before the hearing by way of video. As
counsel was stating his objections to the court, the video lost
petitioner and he was no longer visible.
      Respondent court agreed to order petitioner into court
personally for the next court appearance and asked counsel if he
would like an expert appointed in the meantime to examine
petitioner for competency. Counsel declined, stating he needed to
see his client in person to gauge how best to proceed. After
learning from the bailiff that it would be possible to bring
petitioner to court the following day, respondent court
rescheduled the hearing for the next day and ordered petitioner
to be physically present.
      On October 30, 2020, petitioner was not brought to court.
Respondent court stated the order had been “overruled by the
higher-ups. Apparently the COVID policies preclude completely
bringing anybody here. Special circumstances are no exception.
There is a Judicial Council and Executive Order that indicates
that videoconferencing is an appearance.”




                                3
       On October 9, 2020, the Presiding Judge of respondent
court had issued a General Order pertaining to court operations
during the COVID-19 pandemic. The order states: “Parties and
counsel are strongly urged to avoid in-person appearances and
make use of technology to appear remotely whenever possible”
and “Judicial Officers are urged to avoid in-person hearings to
the greatest extent possible and to use technology to conduct
hearings and other court proceedings remotely for the duration of
the state of emergency related to the COVID-19 pandemic.
However, when the interests of justice require, judicial officers
retain the discretion to require in-person appearances.”
       Respondent court set the next hearing for November 18,
2020. On that date, petitioner refused to appear by video and
this petition was filed.2
       On January 20, 2021, we ordered real party to file a
preliminary opposition to the petition no later than January 27,
2021. We also ordered respondent court to file a response no
later than the same date. Petitioner was permitted to file a reply
on or before February 3, 2021.
       On June 2, 2021, we ordered respondent court to show
cause why petitioner is not entitled to the relief requested n the
petition. We set a briefing schedule for respondent court and
petitioner to file and serve their written return and reply,
respectively. We noted in our order that although respondent
court represented there was no blanket policy against
transporting possibly incompetent defendants to the Mental
Health Courthouse to attend an adjudicatory hearing, there did


2    It is unknown to us whether petitioner refused to appear
because he was on video or for some other reason.




                                4
appear to be a policy against transporting possibly incompetent
defendant to the Mental Health Courthouse for competency
hearings other than for trial or adjudication due to the COVID-19
pandemic.
       We have now considered respondent court’s written return,
filed July 7, 2021 and petitioner’s reply filed August 30, 2021.
We have also considered respondent court’s letter filed September
16, 2021, which advises that petitioner appeared in person on
September 14, 2021 for proceedings with respect to competency.
A long report was prepared on petitioner’s motion to examine
petitioner for competency pursuant to Evidence Code section 730.
Respondent court found petitioner mentally competent to stand
trial and reinstated criminal proceedings, returning the matter to
the assigned criminal court for hearing on September 15, 2021.
On September 15, 2021, the trial court set petitioner’s
arraignment and plea for October 4, 2021. In light of this
development, we find the petition moot, an issue both parties
have discussed in their papers.

                          DISCUSSION
      A criminal defendant has the right to be personally present
at certain pretrial proceedings and at trial under various
provisions of law, including the confrontation clause of the Sixth
Amendment to the United States Constitution, the due process
clause of the Fourteenth Amendment to the United States
Constitution, section 15 of article I of the California Constitution,
and Penal Code sections 977 and 1043. A defendant’s right to be
present depends on two conditions: (1) the proceeding is critical
to the outcome of the case, and (2) the defendant’s presence would
contribute to the fairness of the proceeding. (People v Kelly
(2007) 42 Cal.4th 763, 781–782.) Our case law suggests a




                                 5
criminal defendant has the right to be present at his own
competency proceedings. (People v. Jernigan (2003)
110 Cal.App.4th 131, 137.)
       An appellate proceeding will be dismissed when an event
occurs that renders it impossible for the court to grant effective
relief. (Eye Dog Foundation v. State Board of Guide Dogs for the
Blind (1967) 67 Cal.2d 536, 541.) We do not give opinions upon
moot questions or abstract propositions or to declare principles or
rules of law, which cannot affect the matter in issue in the case
before the court. (Ibid.)
       Here we can grant no effective relief, as petitioner has
obtained the remedy he asked us to order. His competency was
adjudicated at a hearing at which he was physically present.
That adjudication concluded all pending competency hearings.
Apparently there were interim proceedings at which petitioner
either appeared by video or refused to appear. We have not been
advised of the nature or purpose of those proceedings. We do
note, however, that petitioner alleged in the initial petition:
“Petitioner believes respondent court will grant continuances
necessary for this writ petition to be heard and take no action on
the case in the meantime, without petitioner present.” Hearing
nothing to the contrary, we rule on the state of the record as it
now stands.




                                 6
                       DISPOSITION
     The order to show cause is discharged and the petition is
dismissed as moot.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             GRIMES, Acting, P. J.




             WILEY, J.




                                7